EXHIBIT 10.21

 

 

Amended and RESTATED EXECUTIVE AGREEMENT

This Amended and Restated Executive Agreement (“Agreement”)  is entered into as
of the 5th day of March, 2018 by and between Huttig Building Products, Inc., a
Delaware corporation, with its principal office located at 555 Maryville
University Drive, Suite 400, St. Louis, Missouri 63141 (the “Company”),  and
David Fishbein (“Executive”).

WHEREAS, the Company and Executive entered into an Executive Agreement effective
as of November 14, 2016 (the “2016 Agreement”) that set for the terms of
Executive’s employment as the Company’s Executive Vice President – Huttig-Grip;

WHEREAS, the Company and Executive wish to amend and restate the 2016 Agreement
in accordance with the terms as set forth herein effective as of January 1, 2018
(the “Effective Date”);

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto agree that the 2016 Agreement is amended and
restated in its entirety as follows effective as of the Effective Date:

 

1.Employment.  Effective January 1, 2018 the Company shall employ Executive as
its Executive Vice President and Chief Marketing Officer (“CMO”), and Executive
agrees to be employed by the Company in such capacity, subject to the terms and
conditions of this Agreement. In Executive’s capacity as CMO, he shall render
such services as are consistent with such position and shall report directly to
the Company’s President.  It is expected that, subject to standard internal
corporate oversight and reporting obligations, Executive’s duties and
responsibilities will include, but not be limited to, leading and managing the
Company’s Marketing, National Accounts, and Product Management functions.   In
addition, Executive will participate in all senior management activities as
directed by the President, which may include, but not be limited to, (i)
periodically attend Board of Directors’ and senior management team meetings,
(ii) participate in the Company’s strategic planning process, (iii) lead the
Marketing, National Accounts, and Product Management functions, develop sales
and profitability growth plans and budgets, and deliver financial results,
operational, and financial budgets, and (iv) all other duties and
responsibilities commensurate with being a member of the Company’s senior
management team. The Executive’s principal place of employment will be in the
Chicago Metropolitan area, but Executive will be required to travel to the
Company’s headquarters as required by the President.  During the Term (as
defined below), Executive shall devote all of his working time and efforts to
the business and affairs of the Company and its subsidiaries and shall not
engage in activities that interfere in any way with such performance.

CHICAGO/#2780891.2

--------------------------------------------------------------------------------

 

2.Term of Employment.  Executive’s employment began on November 14, 2016 (the
“Commencement Date”) and shall continue through November 13, 2021 (the “Original
Term”). Beginning on November 14, 2021, the Original Term shall be automatically
extended for one additional year as of each annual anniversary of the
Commencement Date (each such one-year extension a “Renewal Term”) unless either
the Company or Executive provides written notice to the other of non-renewal not
later than ninety (90) days prior to any such anniversary date. The Original
Term and any Renewal Term(s) are collectively referred to herein as the “Term.”
Notwithstanding the foregoing, the Term shall be extended and this Agreement
shall remain in effect during the Protected Period (as defined in Paragraph
4(e)(i) below).  

3.Compensation and Benefits.  

 

(a)

Base Compensation. Effective  January 1, 2018,  Executive’s base salary shall be
$450,000, payable in accordance with the Company’s normal payroll
practices.  Effective January 1, 2019, Executive’s base salary will be increased
consistent with increases awarded generally for other senior management.  In
this Agreement, “Base Salary” shall be as determined in accordance with this
Paragraph 3(a).

 

(b)

Initial Signing Bonus.  In accordance with the 2016 Agreement, Executive
received  58,480 time vested shares of restricted stock of Huttig Building
Products, Inc. (“HBP”) under HBP’s 2005 Executive Incentive Compensation Plan,
as amended (or any successor plan thereto) (the “Incentive Plan”), with a Fair
Market Value (as defined in the Incentive Plan) of $300,000 on November 14, 2016
(the “Initial Signing Bonus”).  The shares of restricted stock granted as the
Initial Signing Bonus will vest on the fifth anniversary of the Commencement
Date.  If, prior to such fifth anniversary the Executive is terminated by the
Company without Cause, on or after the occurrence of a Change of Control of the
Company the Executive terminates his employment for Good Reason, or the
Executive dies or the Executive is terminated due to Disability, then the
Initial Signing Bonus will become fully vested on the Date of Termination.

 

 

(c)

Annual Cash Bonus.  Beginning on the Effective Date, for each fiscal year of the
Company during the Term, Executive shall have the opportunity to earn an annual
lump sum cash incentive award targeted at 87.5% of Executive’s then current base
salary, subject to Compensation Committee adjustment and approval.  Such annual
incentive award opportunity shall be determined under the annual incentive award
design adopted each year by the Compensation

2

--------------------------------------------------------------------------------

 

 

Committee under the Incentive Plan.   Such annual incentive award is referred to
herein as the “Annual Bonus.”  For calendar year 2017, the Annual Bonus for the
Executive will be a minimum of $350,000.

  

 

(d)

Long-Term Incentive Compensation Awards. On an annual basis, Executive will be
eligible to receive one or more awards (the “LTI Awards”) granted under the
Incentive Plan.  Such annual LTI Awards shall have an aggregate targeted value
equal to not less than 75% of Executive’s then current Base Salary, may be
cash-based or stock-based, may be time-vesting or performance-vesting, and shall
be subject to Compensation Committee adjustment and approval.

 

 

(e)

Vacation and Other Benefit Plans and Arrangements. Executive shall be entitled
to participate in such other vacation and benefit plans and arrangements as may
be offered by the Company to similarly situated executive officers of the
Company; provided that, nothing contained herein shall or shall be deemed to
require the Company to develop or continue to maintain any particular plan or
arrangement.

 

 

(f)

Automobile. During the Term, the Company shall pay Executive a minimum monthly
car allowance of no less than $1,200.  Such automobile allowance will be
adjusted from time to time in the same manner as such car allowances are
adjusted for senior executives of the Company generally.

 

4.Termination.  

 

(a)

Termination, In General. This Agreement may terminate prior to the end of the
Term specified in Paragraph 2 above for any reason, including upon Executive’s
death or Disability (as defined in Paragraph 4(e)(v)). The provisions of this
Paragraph 4(a) shall apply prior to the Protected Period Effective Date (defined
below), and payments and benefits provided under this Paragraph 4(a) shall be in
lieu of any payment or benefit provided under Paragraph 4(b). In the event of a
termination for any reason, the Company shall pay to Executive (or his estate,
in the event of his death) upon the last date of employment, all amounts of
accrued and owing compensation, including Base Salary through the Date of
Termination, accrued but unpaid or unused vacation as may be required under
applicable law (“accrued vacation”), and any other amounts of compensation or
timely submitted reimbursements accrued and owing as of the Date of Termination
(the “Accrued Obligations”).

 

3

--------------------------------------------------------------------------------

 

 

(i)

Termination by the Company Without Cause. If the Company terminates Executive’s
employment without Cause, or fails to renew Executive’s employment at the end of
the Original Term or any Renewal Term for reasons that do not constitute Cause,
in exchange for a release of all claims Executive may have against the Company,
its affiliates, and its or their officers, directors, employees and agents
(“Release”), Executive shall receive (i) an amount equal to one times his then
current Base Salary (“Severance Payment”), (ii) an amount equal to 12 months of
COBRA premiums for medical, dental and  vision coverage based on the terms of
the Company’s group health plan and Executive’s coverage under such plan as of
the Date of Termination (regardless of any COBRA election actually made by
Executive or the actual COBRA coverage period under the Company’s group health
plan) (the “Benefits Payment”), and (iii) a pro rata Annual Bonus for the year
of termination, based on actual performance results for the year (the “Pro Rata
Bonus”).

 

 

(ii)

The Severance Payment shall be paid to Executive in 12 equal monthly
installments (“Severance Period”) beginning on the first regularly scheduled
payroll date occurring on or after the 60th day following the Date of
Termination (the “First Payment Date”), and any severance amount that would
otherwise have been paid prior to the First Payment Date shall be paid on the
First Payment Date, provided that Executive has signed a Release as required by
Section 4(a)(i) and such Release has become irrevocable on or before the First
Payment Date.  The Benefits Payment will be payable in a single cash payment on
the First Payment Date.  The Pro Rata Bonus shall be payable in a single cash
payment no later than March 15 of the calendar year following the calendar year
in which the Date of Termination occurs (and after performance results have been
determined). Payments made pursuant to this Paragraph 4(a) shall be in lieu of,
and non-duplicative of, payments under any other agreement between Executive and
the Company. The right to payments contemplated in this Paragraph 4(a) shall
cease if Executive breaches any material provision of any agreement between
Executive and the Company, including without limitation Paragraph 5 or any other
material term of this Agreement. This paragraph shall survive termination of
this Agreement.

4

--------------------------------------------------------------------------------

 

 

(iii)

Definition of Cause. For purposes of this Agreement, Cause shall constitute
either (i) personal dishonesty or breach of fiduciary duty involving personal
profit at the expense of the Company; (ii) repeated failure of Executive to
perform his duties hereunder which are demonstrably willful and deliberate on
his part and which are not remedied in a reasonable period of time after receipt
of written notice from the Company; (iii) the commission of a criminal act
related to the performance of duties, or the furnishing of proprietary
confidential information about the Company to a competitor, or potential
competitor, or third party whose interests are adverse to those of the Company;
(iv) intoxication by alcohol or drugs during work hours; (v) conviction of a
felony; or (vi) any breach of any material Company policy or any material term
of this Agreement or any other agreement by and between Executive and the
Company or a subsidiary.

 

 

(b)

Termination During the Protected Period. The provisions of this Paragraph 4(b)
shall apply on and after the Protected Period Effective Date (defined below) and
shall remain in effect during the Protected Period, and payments and benefits
provided under this Paragraph 4(b) shall be in lieu of any payment or benefit
provided under Paragraph 4(a). If Executive’s employment terminates after the
Protected Period Effective Date and during the Protected Period, the following
shall apply:

 

 

(i)

Cause; Other Than for Good Reason. If Executive’s employment shall be terminated
for Cause during the Protected Period, this Agreement shall terminate without
further obligations to Executive other than the obligation to pay to Executive
his Base Salary through the Date of Termination plus the amount of any
compensation previously deferred by Executive (together with accrued interest
thereon, if any). If Executive terminates employment other than for Good Reason,
death or Disability during the Protected Period, this Agreement shall terminate
without further obligations to Executive, other than those obligations accrued
or earned and vested (if applicable) by Executive through the Date of
Termination, including for this purpose, all Accrued Obligations. All such
payments hereunder shall be paid to Executive in a lump sum in cash within 30
days of the Date of Termination.

 

5

--------------------------------------------------------------------------------

 

 

(ii)

Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Protected Period, Executive or his
beneficiary or estate (as the case may be) shall be paid (A) Executive’s full
annual Base Salary through the Date of Termination at the rate in effect on the
Date of Termination or, if higher, at the highest annual rate in effect at any
time from the 90-day period preceding the Protected Period Effective Date
through the Date of Termination (the “Highest Base Salary”), (B) the product of
the Annual Bonus paid to Executive for the last full fiscal year and a fraction,
the numerator of which is the number of days in the then current fiscal year
through the Date of Termination, and the denominator of which is 365 and (C) any
compensation previously deferred by Executive (together with accrued interest
thereon, if any) and not yet paid by the Company and any accrued vacation pay
not yet paid by the Company (such amounts specified in clauses (A), (B) and (C)
are hereinafter referred to as “Protected Period Accrued Obligations”).

 

(1)

All such Protected Period Accrued Obligations shall be paid to Executive or his
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination.

 

(2)

Anything in this Agreement to the contrary notwithstanding, Executive or his
estate or beneficiary, as applicable, shall be entitled to receive death or
disability benefits at least equal to the most favorable benefits provided by
the Company and any of its subsidiaries to surviving families of employees (in
the case of death) of the Company and such subsidiaries, or, in the case of
Disability, to disabled employees and/or their families, under such plans,
programs, practices and policies relating to disability or family death
benefits, if any, in accordance with the most favorable plans, programs,
practices and policies of the Company and its subsidiaries in effect at any time
during the 90-day period immediately preceding the Protected Period Effective
Date or, if more favorable to Executive and/or Executive’s family, as in effect
on the date of Executive’s death or Disability with respect to other key
employees of the Company and its subsidiaries and their families.

 

6

--------------------------------------------------------------------------------

 

 

(iii)

Without Cause or for Good Reason. If Executive terminates his employment for
Good Reason or his employment is terminated by the Company without Cause during
the Protected Period, Executive shall receive:

 

(1)

To the extent not theretofore paid, Executive’s Highest Base Salary through the
Date of Termination; and

 

(2)

The product of (x) the greater of the Annual Bonus paid or payable (annualized
for any fiscal year consisting of less than twelve full months or for which
Executive has been employed for less than twelve full months) to Executive for
the most recently completed fiscal year during the Term, if any, or the Average
Annual Bonus ),and (y) a fraction, the numerator of which is the number of days
in the current fiscal year through the Date of Termination, and the denominator
of which is 365;

 

(3)

The product of (x) two and (y) the sum of (i) the Highest Base Salary and (ii)
the Average Annual Bonus; and

 

(4)

In the case of compensation previously deferred by Executive, all amounts
previously deferred (together with accrued interest thereon, if any) and not yet
paid by the Company, and any accrued vacation pay not yet paid by the Company;
and

 

(5)

In addition, Executive shall be paid an amount equal to two years of COBRA
premiums based on the terms of Company’s group health plan and Executive’s
coverage under such plan as of the Date of Termination (regardless of any COBRA
election actually made by Executive or the actual COBRA coverage period under
Company’s group health plan).

 

(6)

All such payments under this Paragraph 4(b)(iii) shall be paid to Executive in a
lump sum in cash within 30 days of the Date of Termination, provided that
Executive has signed a Release and such Release has become irrevocable on or
before the payment date.

 

(7)

For purposes of this Agreement, the “Average Annual Bonus” shall be the average
of the Annual Bonus paid or payable to Executive by the Company and its
affiliated companies in respect of the two

7

--------------------------------------------------------------------------------

 

 

fiscal years immediately preceding the fiscal year in which termination occurs.

 

 

(c)

Notwithstanding any other provision to the contrary, with respect to the timing
of payments under Paragraph 4(a) or 4(b), if, at the time of Executive’s
termination, Executive is deemed to be a “specified employee” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and any successor statute, regulation and guidance thereto) of the
Company, then only to the extent necessary to comply with the requirements of
Code Section 409A, any payments to which Executive may become entitled under
Paragraph 4(b) which are subject to Code Section 409A (and not otherwise exempt
from its application) will be withheld until the first business day of the
seventh month following the termination of Executive’s employment, at which time
Executive shall be paid an aggregate amount of payments otherwise due to the
Executive under the terms of Paragraph 4(a) or 4(b) for the preceding 6-month
period, as applicable.

 

 

(d)

Inventory Liquidation.  In the event the Executive leaves the Company (for any
reason, with or without Cause or for Good Reason) prior to a Change of Control
and within 36 months after the Commencement Date, then the Company will have the
option to require the Executive to extend his employment at his then current
annual base salary for a period of up to three months or until such time prior
to three months that the Executive liquidates and sells the inventory purchased
in connection with the Huttig-Grip product line expansion at or above landed
cost (the “Final Separation Date”),  and Company will defer payment of any
severance or payout hereunder until the Final Separation Date.

 

 

(e)

Definitions.

 

(i)

Protected Period, Protected Period Effective Date. The “Protected Period” shall
begin on the closing date of a transaction constituting a Change of Control
(defined below) (the “Protected Period Effective Date”) and ending upon the
first to occur of the date that is 36 months from the Protected Period Effective
Date and the first day of the month next following Executive’s normal retirement
date (“Normal Retirement Date”) under the Huttig Building Products, Inc. Savings
& Investment Plan, or any successor retirement plan (the “Retirement Plan”);
provided that, if Executive’s employment with the Company is terminated prior to
the date on which a Change of Control occurs, and it

8

--------------------------------------------------------------------------------

 

 

is reasonably demonstrated that such termination (A) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (B) otherwise arose in connection with or anticipation of a Change of
Control, then for all purposes of this Agreement, and specifically without
limitation, the “Protected Period Effective Date” shall mean the date
immediately prior to the date of Executive’s termination.

 

(ii)

Cause. Cause during the Protected Period shall have the same meaning as set
forth in Paragraph 4(a)(iii) above.

 

(iii)

Good Reason. “Good Reason” means Executive’s good faith determination that any
of the following has occurred:

 

(1)

Executive’s Base Salary is less than twelve times the highest monthly base
salary paid or payable to him by the Company during the twelve-month period
immediately preceding the month in which the Protected Period Effective Date
occurs;

 

(2)

Executive is not eligible to receive an Annual Bonus  in cash on the same basis
as in the fiscal year immediately preceding the fiscal year in which the
Protected Period Effective Date occurs;

 

(3)

The Company fails to offer to Executive (and his eligible spouse and dependents,
as applicable) incentive, savings and retirement plans, practices, policies and
programs as may be applicable to other key employees of the Company and its
subsidiaries and welfare benefit plans and policies (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs), which shall provide Executive (and his eligible spouse and
dependents) with compensation, benefits and reward opportunities, and welfare
benefits, as applicable, at least as favorable in the aggregate as the most
favorable of such compensation, benefits and reward opportunities and welfare
benefits as provided by the Company for Executive (and his spouse and
dependents, as applicable) under such plans, practices, policies and programs as
in effect at any time during the 90-day period immediately preceding the
Protected Period Effective Date or, if more favorable to Executive, as provided
at any time

9

--------------------------------------------------------------------------------

 

 

thereafter with respect to other key employees of the Company and its
subsidiaries;

 

(4)

The Company does not provide (A) prompt reimbursement for reasonable expenses,
(B) paid vacation, (C) fringe benefits, including an automobile allowance and
payment of travel expenses, or (D) provide an office or offices of a size and
with furnishings and other appointments, and to secretarial and other
assistance, at least equal in all cases to the most favorable of the foregoing
provided under any policies or practices, or provided to Executive by the
Company and its subsidiaries at any time during the 90-day period immediately
preceding the Protected Period Effective Date or, if more favorable to
Executive, as provided at any time thereafter with respect to other key
employees of the Company and its subsidiaries;

 

(5)

The assignment of Executive of any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as they were constituted at
any time during the 90-day period immediately preceding the Protected Period
Effective Date, or any other action by the Company which results in a diminution
in such position, authority, duties or responsibilities;

 

(6)

The Company requires Executive to perform his services at a location other than
where he was employed immediately preceding the Protected Period Effective Date
or any office or location more than thirty-five (35) miles from such location,
except for travel reasonably required in the performance of Executive’s
responsibilities;

 

(7)

Any purported termination by the Company of Executive’s employment otherwise
than as expressly permitted by this Agreement; or

 

(8)

Any failure by the Company to comply with and satisfy Paragraph 10 of this
Agreement.

 

Notwithstanding the foregoing, for purposes of items (1) — (5) above there shall
be excluded from the definition of “Good Reason” any isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive.

10

--------------------------------------------------------------------------------

 

 

(iv)

Change of Control. “Change of Control” of the Company means, and shall be deemed
to have occurred upon, the first to occur of any of the following events:
(a) the first purchase of shares pursuant to a tender offer or exchange offer
(other than a tender offer or exchange offer by the Company) for all or part of
the shares of the common stock of the Company (“Shares”) or any securities
convertible into such Shares, (b) the receipt by the Company of a Schedule 13D
or other notice indicating that a person is the “beneficial owner” (as that term
is defined in Rule 13d-3 under the Exchange Act) of 20% or more of the Shares
calculated as provided in paragraph (d) of said Rule 13d-3, (c) the date of
consummation of any merger, reorganization, consolidation, share exchange,
transfer of assets or other transaction having similar effect involving the
Company (“Business Transaction”) in which the Company will not be the continuing
or surviving corporation or pursuant to which Shares would be converted into
cash, securities or other property, other than a Business Transaction in which
the holders of the Shares immediately prior to the Business Transaction would
own more than 50% of the common stock of the surviving corporation immediately
after the Business Transaction, (d) the date of consummation of any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, (e) the
adoption of any plan or proposal for the liquidation (but not a partial
liquidation) or dissolution of the Company, or (f) the date upon which the
individuals who constitute the Board of Directors of the Company (the “Board”)
as of the Restatement Effective Date as defined in the Incentive Plan (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to such date
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least three-quarters of the directors comprising the
Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company)
shall, for purposes hereof, be considered as though such person were a member of
the Incumbent Board.

 

11

--------------------------------------------------------------------------------

 

For purposes of this Agreement, in all respects, the definition of “Change of
Control” hereunder shall be interpreted, and limited to the extent necessary, to
comply with Code Section 409A, and the provisions of Treasury Notice 2005-1,
Proposed Treasury Regulation Section 1.409A and any successor statute,
regulation and guidance thereto.

 

(v)

Disability. “Disability” means

 

(1)

Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

(2)

Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

 

(vi)

Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination (as defined in Paragraph 4(g) below) or any later date
specified therein, as the case may be; provided, however, that (i) if
Executive’s employment is terminated by the Company other than for Cause or
Disability or death, the Date of Termination shall be the date on which the
Company notifies Executive of such termination and (ii) if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Executive or the date the Disability
is determined, as the case may be.

 

(f)

Certain Limitations on Payments by the Company. Notwithstanding any other
provision of this Agreement to the contrary, if tax counsel selected by the
Company and reasonably acceptable to Executive determines that any portion of
any payment under this Agreement would constitute an “excess parachute payment”
under Section 280G of the Code, then the payments to be made to Executive under
this Agreement shall be reduced (but not below zero) such that the value of the
aggregate payments that Executive is entitled to receive under this Agreement
and any other agreement or plan or program of the Company shall be one dollar
($1) less than the maximum amount of payments which Executive may receive
without becoming subject to the tax imposed by Section 4999 of the Code.

 

(g)

Notice of Termination. Any termination by the Company for Cause or by Executive
for Good Reason shall be communicated by Notice

12

--------------------------------------------------------------------------------

 

 

of Termination to the other party hereto given in accordance with Paragraph 8 of
this Agreement. If Executive terminates this Agreement for any reason or the
Company terminates this Agreement without Cause, he or it shall provide to the
other not less than thirty (30) days prior written notice. The Company shall not
be required to provide any advance notice in the event of a termination for
Cause, except as may be specifically provided herein as a result of a “cure”
provision, nor shall the thirty (30) day notice requirement apply to either
party for a termination as a result of non-renewal of employment at the end of
the Original Term or any Renewal Term. For purposes of this Agreement, a “Notice
of Termination” means a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated and (iii)
if the Date of Termination  is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than sixty (60)
days after the giving of such notice). The failure by Executive to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his
rights hereunder.

 

5.Executive Covenants.  

 

(a)

Confidential Information. Executive shall hold in a fiduciary capacity for the
benefit of the Company all secret or confidential information, knowledge or data
relating to the Company or any of its affiliates and/or subsidiaries, and their
respective businesses, which shall have been obtained by Executive during
Executive’s employment by the Company or any of its affiliates and/or
subsidiaries and which shall not be or become public knowledge (other than by
acts by Executive or his representatives in violation of this Agreement). After
termination of Executive’s employment with the Company, Executive shall not,
without the prior written consent of the Company, use or communicate or divulge
any such information, knowledge or data to anyone other than the Company and
those designated by it. In no event shall an asserted violation of the
provisions of this subparagraph (a) constitute a basis for deferring or
withholding any amounts otherwise payable to Executive under this Agreement.

 

(b)

Covenant Not to Compete. At all times during Executive’s employment by the
Company or any of its affiliates and/or

13

--------------------------------------------------------------------------------

 

 

subsidiaries and for one year following termination of Executive’s employment,
Executive shall not, unless acting with the prior written consent of the
Company, directly or indirectly (i) own, manage, operate, finance, join, control
or participate in the ownership, management, operation, financing or control of,
or be associated as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with, or use or permit his name to be
used in connection with, any profit or not-for-profit business or enterprise
which at any time during such period designs, manufactures, assembles, sells,
distributes or provides products (or related services) in competition with those
designed, manufactured, assembled, sold, distributed, or provided, or under
active development, by the Company or any affiliates or subsidiaries of the
Company, including without limitation all future developments in and
improvements on such products and services, in any part of the world; (ii) offer
or provide employment to, interfere with or attempt to entice away from the
Company, its subsidiaries and/or affiliates, either on a full-time or part-time
or consulting basis, any person who then currently is, or who within one year
prior thereto had been, employed by the Company, its subsidiaries and/or
affiliates; (iii) directly or indirectly, solicit the business of, or do
business with, any customer, supplier, or prospective customer or supplier of
the Company, its subsidiaries and/or affiliates, with whom Executive had direct
or indirect contact or about whom Executive may have acquired any knowledge
while employed by the Company; or (iv) take any action which  is intended, or
would reasonably be expected, to harm the Company, its subsidiaries and/or
affiliates, or their reputation or which would reasonably be expected to lead to
unwanted or unfavorable publicity to the Company; provided, however, that this
provision shall not be construed to prohibit the ownership by Executive of not
more than 2% of any class of securities of any corporation which is engaged in
any of the foregoing businesses that has a class of securities registered
pursuant to the Securities Exchange Act of 1934. If Executive’s spouse engages
in any of the restricted activities set forth in the preceding sentence,
Executive shall be deemed to have indirectly engaged in such activities in
violation of this covenant. This provision shall be extended at the option of
the Company, for a period of time equal to all periods during which Executive is
in violation of the foregoing covenant not to compete and to extend the covenant
not to compete to run from the date any injunction may be issued against
Executive, should that occur, to enable the Company to receive the full benefit
of the covenant not to compete agreed to herein by Executive.

14

--------------------------------------------------------------------------------

 

 

(c)

Rights and Remedies Upon Breach. It is recognized that the services to be
rendered under this Agreement by Executive are special, unique and of
extraordinary character. If Executive breaches, or threatens to commit a breach
of, any of the provisions of Paragraph 5(a) or 5(b) (the “Covenants”), then the
Company and/or any of its affiliates or subsidiaries shall have the following
rights and remedies, each of which shall be independent of the other and
severally enforceable, and all of which rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
under law or in equity:

 

(d)

Specific Performance. The right and remedy to have the Covenants specifically
enforced by any court having equity jurisdiction, including obtaining an
injunction to prevent any continuing violation thereof, it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to the Company and that money damages will be difficult to ascertain and
will not provide adequate remedy to the Company.

 

(e)

Severability of Covenants. If any of the Covenants, or any part thereof, are
hereafter construed to be invalid or unenforceable in any jurisdiction, the same
shall not affect the remainder of the Covenants or the enforceability thereof in
any other jurisdiction, which shall be given full effect, without regard to the
invalidity or unenforceability in such other jurisdiction.

 

(f)

Blue-Pencilling. If any of the Covenants, or any part thereof, are held to be
unenforceable because of the duration of such provision or the geographical
scope covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration or geographical scope
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced; provided, however, that the determination of
such court shall not affect the enforceability of the Covenants in any other
jurisdiction.

 

(g)

Assignability. Executive specifically acknowledges and agrees that in the event
the Company should undergo any change in ownership or change in structure or
control, or should the Company transfer some or all of its assets to another
entity, the Covenants contained herein and the right to enforce the Covenants
may be assigned by the Company to any company, business, partnership, individual
or entity, and that Executive will continue to remain bound by the Covenants.

 

(h)

Survival. This Paragraph 5 shall survive termination of this Agreement along
with the other provisions of the Agreement which by their terms or nature should
survive the termination of this Agreement.

15

--------------------------------------------------------------------------------

 

 

6.Non-exclusivity of Rights.  Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices, provided by the Company or any
of its subsidiaries and for which Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as Executive may have under any
stock option, restricted stock, stock appreciation right, or other agreements
with the Company or any of its affiliates or subsidiaries. Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
plan, policy, practice or program of the Company or any of its subsidiaries at
or subsequent to the Date of Termination shall be payable in accordance with
such plan, policy, practice or program provided, however, that in the event the
terms of any such plan, policy, practice or program concerning the payment of
benefits thereunder shall conflict with any provision of this Agreement, the
terms of this Agreement shall take precedence but only if and to the extent the
payment would not adversely affect the tax exempt status (if applicable) of any
such plan, policy, practice or program and only if the employee agrees in
writing that such payment shall be in lieu of any corresponding payment from
such plan, policy, practice or program.

7.Full Settlement.  The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of Paragraph 4(b) of this Agreement or any guarantee of performance
thereof, plus in each case interest at the applicable Federal rate provided for
in Code Section 7872(f)(2).

8.Notices.  Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (i) on the date of delivery if delivered personally, (ii)
on the date of delivery if delivered by facsimile or email (with confirmation of
transmission) if sent during the normal business hours of the recipient, and on
the next business day of recipient if sent after normal business hours of
recipient, (iii) on the first business day following the date of dispatch if
delivered by Federal Express or other next-day courier service, or (iv) on the
third business day following the date of receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice.



16

--------------------------------------------------------------------------------

 

(a) If to the Company:

Huttig Building Products, Inc.
555 Maryville University Drive, Suite 400
St. Louis, Missouri 63141
Attention: General Counsel

Email: rkujawa@huttig.com

 

 

(b) If to Executive:

David Fishbein
at the address on file with the Company

Email: ___________________________

 

9.Waiver of Breach.  The waiver of either the Company or Executive of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach by either the Company or Executive.

10.Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of both the Company and Executive and their respective successors,
assigns, heirs and legal representatives, but neither this Agreement nor any
rights hereunder shall be assigned by either the Company or Executive without
the consent in writing of the other party. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

11.Governing Law and Venue.  This Agreement shall be governed by and constructed
in accordance with the laws of the State of Missouri. However, in the event of
any legal or equitable action arising under this Agreement, the venue of such
action shall not lie exclusively within Missouri but may lie in any court having
proper jurisdiction over such matter.

12.Enforcement Costs.  Except as specifically provided herein, if any party
hereto institutes any action or proceeding to enforce this Agreement the
prevailing party in such action or proceeding shall be entitled to recover from
the nonprevailing party all legal costs and expenses incurred by the prevailing
party in such action, including, but not limited to, reasonable attorney fees,
paralegal fees, law clerk fees, and other legal costs and

17

--------------------------------------------------------------------------------

 

expenses, whether incurred at or before trial, and whether incurred at the trial
level or in any appellate, bankruptcy, or other legal proceeding.

13.Amendment; Integration.  No change or modification of this Agreement shall be
valid unless the same is in writing and signed by the person or party to be
charged. The Company and Executive agree that they will negotiate in good faith
and jointly execute an amendment to modify this Agreement to the extent
necessary to comply with the requirements of Code Section 409A, or any successor
statute, regulation and guidance thereto; provided, however, under no
circumstances shall the Company be obligated to increase its financial
obligations to Executive in connection with any such amendment.  Effective as of
the Effective Date, this Agreement shall supersede any and all other agreements,
either oral or written, between the parties hereto with respect to the subject
matter hereof, except this Agreement shall not supersede terms of prior written
agreements that survive the termination of such agreements, nor shall this
Agreement supersede the Indemnification Agreement by and between Executive and
the Company described in Section 16 below.

14.Severability.  If any portion of this Agreement shall be, for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect, unless to do so would clearly
violate the present legal and valid intention of the parties hereto.

15.Tax Consequences.  Executive hereby acknowledges and agrees that the Company
makes no representations or warranties regarding the tax treatment or tax
consequences of any compensation, benefits or other payments under this
Agreement, including, without limitation, by operation of Code Section 409A, or
any successor statute, regulation and guidance thereto.

16.Indemnification.  The Company and Executive  have previously executed an
Indemnification Agreement dated November 14, 2016.

17.Headings.  The headings of this Agreement are inserted for convenience only
and are not to be considered in construction of the provisions hereof.




18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers, and Executive has hereunto set his hand, as of the day
and year first above written.

 

HUTTIG BUILDING PRODUCTS, INC.

By:  /s/ Jon P. Vrabely


Name:  Jon P. Vrabely
Title:  President

 

 

EXECUTIVE:

/s/ David Fishbein


David Fishbein

 

 

19